UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6387


KENNETH H. NEWKIRK,

                Plaintiff - Appellant,

          v.

NORMA JEAN CAPP, Ms., Magistrate, Issue Search Warrants;
ROBERT LITTLE, Mr., Detective, Solve Mysteries; R. MAYER,
Mr., Detective-Detective,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00074-HEH)


Submitted:   July 24, 2014                      Decided: July 28, 2014


Before FLOYD and      THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth H. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth H. Newkirk appeals the district court’s order

directing      him    to    particularize           his    42    U.S.C.     § 1983    (2012)

complaint and denying his motion for appointment of counsel.

              We may exercise jurisdiction only over final orders

and    certain   interlocutory           and       collateral      orders.         Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949).                              When a

notice of appeal is premature, the jurisdictional defect can be

cured if the district court enters a final judgment prior to our

consideration of the appeal under the doctrine of cumulative

finality.      Equip. Fin. Grp., Inc. v. Traverse Computer Brokers,

973    F.2d    345,    347-48      (4th       Cir.    1992).         However,       not    all

premature      notices      of    appeal       are    subject       to     the    cumulative

finality      rule;    instead,        this    doctrine         applies    only    when    the

appellant appeals from an order that the district court could

have certified for immediate appeal under Fed. R. Civ. P. 54(b).

In re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005).                                  Appeals

from    “clearly       interlocutory          decision[s],”         such     as    the     one

Newkirk    seeks      to    appeal,      cannot       be    saved     under       cumulative

finality.        Id.       at    288   (internal          quotation       marks    omitted).

Accordingly, although the district court has entered its final

order dismissing Newkirk’s action, we dismiss Newkirk’s appeal

as interlocutory.



                                               2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3